DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-12 are drawn to a “computer-implemented method”; said method appears to be performed by “at least one processing device comprising a processor coupled to a memory.” Therefore, there is no issue with these claims under 35 U.S.C. 112(b).
Claims 13-16 are drawn to a “non-transitory processor-readable storage medium”. This can be reasonably interpreted to exclude transitory/communication media from the definition of “storage medium” for the purpose of the invention. Therefore, there is no issue with these claims under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (US 2019/0339687), hereafter known as Cella’687.

Referring to independent claim 1, Cella’687 anticipates a computer-implemented method comprising: obtaining telemetry data from one or more enterprise devices (telemetry support, paragraph 1676, lines 6-7; analyzing specific pieces of machinery and assets in an enterprise, paragraph 473, lines 8-11); determining, for each of the one or more enterprise devices, values for multiple device attributes by processing the obtained telemetry data (vision analytics module 15012 can receive analytics of data, see figure 299 and paragraph 2781, lines 4-7); generating, for each of the one or more enterprise devices, at least one prediction related to lifecycle information of at least one device component by processing the determined attribute values using one or more deep learning techniques (information related to such things as predictive maintenance or prediction analysis processed with AI or machine learning algorithms, paragraph 4277, lines 1-10); and performing one or more automated actions based at least in part on the at least one generated prediction (automated action based on applications of a set of rules or models upon input data, paragraph 287, lines 25-31); wherein the method is performed by at least one processing device comprising a processor coupled to a memory (apparatus for detecting operating characteristics of a device includes a memory and a processor, paragraph 50, lines 1-3).

Note that independent claims 13 and 17 contain the corresponding limitations of claim 1 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 2, Cella’687 anticipates the computer-implemented method of claim 1, wherein performing the one or more automated actions comprises automatically updating a device component replacement policy (predictive maintenance functions that facilitate smart replacement of components, paragraph 2262, lines 1-5).

Note that claims 14 and 18 contain the corresponding limitations of claim 2 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 3, Cella’687 anticipates the computer-implemented method of claim 1, wherein performing the one or more automated actions comprises automatically implementing a device component replacement policy in accordance with the at least one generated prediction (automatically order replacement parts or service in response to indications that preventive activity is required, paragraph 2256, lines 1-5).

As to claim 4, Cella’687 anticipates the computer-implemented method of claim 1, further comprising: training the one or more deep learning techniques using the at least one generated prediction (training AI models based on industry-specific feedback, paragraph 415, lines 1-2).

Note that claims 15 and 19 contain the corresponding limitations of claim 4 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 5, Cella’687 anticipates the computer-implemented method of claim 1, wherein the one or more deep learning techniques comprise one or more neural networks (radial basis function neural network, paragraph 1011, lines 3-4).

As to claim 6, Cella’687 anticipates the computer-implemented method of claim 5, wherein the one or more neural networks comprise a variable number of hidden layers (RBF network may have an input mapped onto each RBF in a hidden layer, paragraph 1011, lines 8-10).

As to claim 8, Cella’687 anticipates the computer-implemented method of claim 1, wherein the one or more deep learning techniques comprise at least one deep learning technique based at least in part on a hybrid hidden Markov model (analysis techniques may include Hidden Markov models and the like, paragraph 1011, lines 43-46).

As to claim 11, Cella’687 anticipates the computer-implemented method of claim 1, wherein the multiple device attributes comprise two or more of timestamp information, information pertaining to a number of hours the device is in operation, information pertaining to operational speed, information pertaining to counts of relocating, information pertaining to types of controllers, information pertaining to logical block size, information pertaining to rebuild rate, information pertaining to patrol read rate, information pertaining to cache memory size, and information pertaining to feedback failure rates (date/time stamps, paragraph 376, lines 7-8; identify an uptime value, paragraph 2789, lines 3-4; block size, paragraph 1880, lines 11-12).

As to claim 12, Cella’687 anticipates the computer-implemented method of claim 1, wherein the one or more enterprise devices comprise one or more storage devices (data collection and storage allocated across a swarm of devices, paragraph 416, lines 8-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella’687 in view of Kundu (US 5,924,066), hereafter referred to as Kundu’066.

As to claim 9, Cella’687 does not appear to explicitly teach the computer-implemented method of claim 1, wherein the one or more deep learning techniques comprise at least one deep learning technique based at least in part on a doubly stochastic model.
However, Kundu’066 teaches at least one deep learning technique based at least in part on a doubly stochastic model (doubly stochastic process, column 4, lines 47-51).
Cella’687 and Kundu’066 are both drawn to the same inventive field of neural networks using learning techniques.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cella’687 and Kundu’066 before them, to modify the deep learning techniques of Cella’687 to include a doubly stochastic model because a doubly stochastic model would have been a known modification prior to the effective filing date of the claimed invention (e.g. Kundu’066 was filed in September of 1997).
The motivation for doing so would have been to provide robust time normalization properties and strong interclass distinction (column 3, lines 40-43).
Therefore, it would have been obvious to combine Cella’687 and Kundu’066 to bring about the invention as claimed.

As to claim 16, Cella’687 teaches the non-transitory processor-readable storage medium of claim 13, wherein the one or more deep learning techniques comprise at least one of: one or more neural networks (radial basis function neural network, paragraph 1011, lines 3-4) and at least one deep learning technique based at least in part on a hybrid hidden Markov model (analysis techniques may include Hidden Markov models and the like, paragraph 1011, lines 43-46).
Kundu’066 teaches wherein the one or more deep learning techniques comprise a doubly stochastic model (doubly stochastic process, column 4, lines 47-51).

Note that claim 20 contains the corresponding limitations of claim 16 as shown above; therefore, it is rejected using the same reasoning accordingly.

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon rejected independent claim 1, whether directly or through an intermediate claim. Both claims appear to comprise allowable subject matter, but in view of the objection, they cannot be allowed at this time.

The following is a statement of reasons for the indication of allowable subject matter:

As to claim 7, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest wherein each of the one or more hidden metastable states comprises a probability distribution of visiting one or more discrete microstates contained in one or more input layers.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim, or of any antecedent claims.

As to claim 10, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest wherein the one or more deep learning techniques comprise at least one deep learning technique based at least in part on a hybrid hidden Markov model integrated with a doubly stochastic model.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim, or of any antecedent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Markiewicz et al. (US 2020/0272552) discloses determining performance attributes based on values in telemetry.
Rallapalli et al. (US 2021/0157665) discloses using machine learning to create predicted sequences of discrete events associated with errors in a software process lifecycle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184